Citation Nr: 0000538	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-04 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's income is excessive for receipt of non-
service-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD


Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 and a December 1996 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  As of December 1, 1995, the maximum annual pension rate 
(MAPR) for a married veteran with two children was 
$13,609.00.

2.  In December 1995 the reported annual countable income 
from Social Security Administration (SSA) benefits for the 
veteran, his spouse and two children was $19,056.00.

3.  As of December 1, 1996 the maximum annual pension rate 
(MAPR) for a married veteran with two children was $14,005.

4.  In December 1996 the reported annual countable income 
from Social Security Administration (SSA) benefits for the 
veteran and his two children was $16,578.00.

5.  The veteran's countable income has exceeded the 
applicable MAPR for all periods during the pendency of the 
appeal.  


CONCLUSION OF LAW

The veteran's countable income is in excess of the MAPR for 
receipt of improved pension benefits.  38 U.S.C.A. §§ 501, 
1521, 1522, 5107(a) (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted non-service-connected disability 
pension from October 1992 to February 1993.  In December 1995 
he requested that his claim for non-service-connected 
disability pension be reopened.

In its April 1996 decision, the RO indicated that the 
reported SSA monthly income was $874.00 for the veteran, 
$256.00 for his spouse and a combined total of $459.00 for 
his two children.  The family income from SSA benefits per 
year was $19,056.00.  The figures shown above were slightly 
higher than the amounts reported by the veteran on his 
December 1995 application, of $850.00, $250.00 and $448.00, 
respectively, for an annual total of $18, 576.00.

In April 1996 the veteran reported SSA monthly income for 
himself and his  children of $1,339.00.  He also reported 
monthly income from part-time employment for his spouse of 
$360.00.  The total annual countable income as reported by 
the veteran was $20,388.

In December 1996 the veteran reported SSA monthly income for 
himself of $921.50 and for his children of $230.00 each.  
Monthly earned income for his spouse was $410.00.  The total 
annual countable income as reported by the veteran was 
$21,498.00.

In March 1998 the veteran filed an application for exclusion 
of children's income.  In April 1998 he reported SSA monthly 
income for himself of $968.00 and $242.00 for each child.  
Earned income for his spouse was $3,129.80 from January 1998 
to April 1998.  The countable annual income totaled 
$20,553.80.  The veteran also submitted a medical expense 
report.  

In the June 1998 Supplementary Statement of the Case, the RO 
noted that it applied all allowable expenses and deductions 
to the veteran's total family income.  

When the RO considered exclusion of the children's' income, 
$23,977 was applied for yearly household expenses.  Furniture 
and household goods were not considered because the veteran 
stated they were paid for.  Medical expenses of $1,659.00 
were considered.  After the hardship exclusion was applied 
the total family income was $17,623.00.

Criteria

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved 
(nonservice-connected) pension is a benefit payable by the VA 
to a veteran of a period of war who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  Id.; see 
also Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 C.F.R. § 3.23(b) 
(1999); 38 U.S.C.A. § 1521 (West 1991).  

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (1999).  
Social Security income is not specifically excluded under 
38 C.F.R. § 3.272 and is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (1999).

38 U.S.C.A. § 1522(a), in pertinent part, provides that the 
Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  Id.; see also 38 C.F.R. § 3.274 (1999).

Hardship shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6) (1999).

A child's income shall be considered "reasonably available'' 
when it can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance.  38 C.F.R. 
§ 3.23(d)(6) (1999).

When hardship is established under the provisions of 
38 C.F.R. §  3.23(d)(6) there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m) (1999).

The MAPR for a married veteran with two children was 
$13,609.00, effective in December 1995; $14,0005.00, 
effective in December 1996; $14,301.00, effective in December 
1997; $ 14,489.00 effective in December 1998.  VA 
ADJUDICATION AND PROCEDURE MANUAL M21-1, Part I, Appendix B.



Analysis

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  Since 
the law and not the evidence is the determining factor in 
this instance, the concept of well-groundedness is not found 
to be applicable.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Because payments of any kind from any source shall be counted 
as income unless specifically excluded, the gross amount of 
the veteran's, his spouse's and his children's SSA payments 
as well as his spouse's earned income in this case are 
countable income for each applicable reporting period.  
38 U.S.C.A. § 1503 (West 1991).  See also 38 C.F.R. §§ 3.271, 
3.272.  The United States Court of Appeals for Veterans 
Claims (Court) has noted "annual income" as defined by 
statute and applicable regulation, includes payments of any 
kind from any source, unless explicitly exempted by statute 
or regulation.  Martin, supra at 199.  

As of December 1, 1995, the maximum annual pension rate 
(MAPR) for a married veteran with two children was 
$13,609.00; the veteran's family annual countable income was 
$19,056.00.

As of December 1, 1996 the maximum annual pension rate (MAPR) 
for a married veteran with two children was $14,005.00; the 
veteran's family annual countable income was $16,578.00.

As of December 1, 1997 the maximum annual pension rate (MAPR) 
for a married veteran with two children was $14,301.00; the 
veteran's family annual countable income was $17,623.00.


In sum, the veteran's reported countable income for the 
applicable periods is in excess of the legislated MAPR, even 
after applying the hardship exclusion.  The Board is not free 
to ignore the legislative monetary limits imposed on 
eligibility for pension benefits.  Thus, the veteran's appeal 
must be denied.  38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).  

Since the Board determined that the veteran's countable 
annual income was excessive in light of the governing law and 
regulations, the law is dispositive in this case.  Sabonis, 
supra.

The Board notes that the veteran has been provided 
opportunity to submit or identify additional evidence or 
documentation in support of his claim.  The Board finds all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107; See also Stegall v. West, 11 Vet. 
App. 268 (1998).


ORDER

The veteran's income is excessive for receipt of nonservice-
connected pension benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

